UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                                No. 96-6905



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

PAUL A. LEE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Chief District Judge. (CR-89-273, CA-95-76-5)


Submitted:     March 31, 1997                 Decided:   April 9, 1997


Before HALL, HAMILTON, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Paul A. Lee, Appellant Pro Se. Robert H. McWilliams, Jr., Assis-
tant United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability and dismiss the appeal on the reasoning of the district

court. United States v. Lee, Nos. CR-89-273; CA-95-76-5 (N.D.W. Va.
May 24, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2